— In an action to recover damages for personal injuries, etc., the defendant Applied Digital Data Systems, Inc., appeals, as limited by its brief, from so much of *732an order of the Supreme Court, Suffolk County (Cohalan, J.), entered September 4, 1990, as granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the plaintiffs’ motion is denied.
The work engaged in by the injured plaintiff at the time of his accident, the removal of computer cable from the appellant’s building, clearly constituted an alteration covered by Labor Law § 240 (1) (see, Vigliotti v Executive Land Corp., 186 AD2d 646; Atwell v Mountain Ltd., 184 AD2d 1065; Tate v Clancy-Cullen Stor. Co., 171 AD2d 292). However, questions of fact exist concerning how the accident occurred and whether or not the ladder in question was adequate under the circumstances to provide the injured plaintiff with proper protection (see, Shatarat v G S L Enters., 160 AD2d 248; Blair v Rosen-Michaels, Inc., 146 AD2d 863). Bracken, J. P., Balletta, Eiber and Copertino, JJ., concur.